EXHIBIT 10.2
 
 
 
SECURITY AGREEMENT
 
Date:  July 31, 2015
 
In order to secure the due and punctual payment of all of the Obligations (as
herein defined), Signal Point Holdings Corp, a Delaware corporation having its
place of business located at 433 Hackensack Avenue, 6th Floor, Hackensack, New
Jersey 07601 ("Debtor"), hereby grants to NFS Leasing, Inc., a Massachusetts
Corporation ("Secured Party"), having an address of 900 Cummings Center, Suite
226-U, Beverly, MA 01915, a continuing security interest in the following
item(s) of collateral:
 
SUBORDINATION:  Notwithstanding any provision of this Security Agreement to the
contrary, the interest granted herein is subordinated to Brookville Special
Purpose Fund, LLC, Veritas High Yield Fund, LLC, The Robert Depalo Special
Opportunity Fund LLC and Allied International Fund, Inc, the senior creditors of
the Debtor.
 
ACCOUNTS RECEIVABLE:  All of Debtor's now owned and hereafter acquired accounts,
accounts receivable, contract rights, instruments, and chattel paper.
 
PERSONAL PROPERTY:  All of Debtor's now owned and hereafter acquired tangible
and intangible personal property (including, but not limited to computer
hardware and software, intellectual property, patents, inventions, equipment,
furnishings and fixtures).
 
The foregoing security interest(s) is hereby granted together with a continuing
security interest in the following additional items of collateral:
 
(a)           All money, instruments, documents of title, deposit accounts and
other property of Debtor .
 
(b)           All replacements and substitutions for, and all proceeds
(including insurance proceeds) and products of, any or all of the foregoing.
 
(c)           All of Debtor's books and records relating to any or all of the
foregoing.
 
All of the foregoing items of collateral are hereinafter collectively referred
to as the "Collateral".
 
"Obligations" shall mean:
 
(a)           all indebtedness and liabilities whatsoever of Debtor to Secured
Party which in any manner relate to or arise from payments owed to Secured Party
under a certain Corporate Guaranty Agreement dated as of January 21, 2015,
whereby Debtor has guaranteed the payment and other obligations of SignalShare,
LLC to Secured party under a certain Master Equipment Lease Number 2013-218
dated as of  March 11, 2013, whether direct, indirect, absolute or contingent,
due or to become due, now existing or hereafter arising; and
 
 
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
 
 
(b)           all indebtedness and liabilities whatsoever of Debtor to Secured
Party which in any manner relate to or arise from payments owed to Secured Party
under a certain Corporate Guaranty Agreement of even date herewith, whereby
Debtor is guaranteeing the payments and other obligations of SignalShare, LLC to
Secured Party under that certain Lease Schedule Termination and Loan Agreement
and the related Loan Documents described therein, all dated as of even date
herewith, whether direct, indirect, absolute or contingent, due or to become
due, now existing or hereafter arising.
 
Section 1. Representations, Warranties And Covenants Of Debtor.  Debtor hereby
represents, warrants and covenants as follows:
 
(a)           Debtor is or, to the extent that certain of the Collateral is to
be acquired after the date hereof, will be, the owner of the Collateral free
from any adverse lien, security interest or encumbrance, except as appears as a
matter of public record as of the date hereof with respect to the security
interest filings of Brookville Special Purpose Fund, LLC, Veritas High Yield
Fund, LLC and The Robert Depalo Special Opportunity Fund LLC (collectively the
“Permitted Liens”). Debtor will defend the Collateral against all other claims
and demands of all persons at any time claiming any interest therein.
 
(b)           At the request of Secured Party, Debtor will join with Secured
Party in executing one or more (i) financing statements pursuant to the Uniform
Commercial Code, (ii) title certificate lien application forms, and (iii) other
documents necessary or advisable to perfect the security interests granted
hereby, all in form satisfactory to Secured Party, and Debtor will pay the cost
of filing the same or filing or recording this Agreement in all public offices
wherever filing or recording is deemed by Secured Party to be necessary or
desirable.  A carbon, photographic, or other reproduction of this Agreement or a
financing statement is sufficient as a financing statement.
 
(c)           Debtor will immediately notify Secured Party of any event causing
a substantial loss or diminution in the value of all or any material part of the
Collateral.
 
(d)           Debtor agrees not to increase the underlying financial obligations
secured by the Permitted Liens except to the extent additional capital is
received by Debtor in the form of new loan proceeds.
 
(e)           Unless otherwise specified, the chief executive office of Debtor,
the location where Debtor maintains its books and records and the location of
the Collateral is the address of Debtor set forth above.
 
(f)            Upon an Event of Default, Debtor shall permit Secured Party and
its agents to inspect any or all of the Collateral at all reasonable times and
shall promptly deliver to Secured Party and its agents such information with
respect to the Collateral as Secured Party may reasonably request from time to
time.  The Secured Party may in its own name or in the names of others,
communicate with account debtors in order to verify with them, to Secured
Party's satisfaction, the existence, amount and terms of any accounts.
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 
 
(g)           Debtor will have and maintain insurance at all times with respect
to the Collateral against risks of fire (including so-called extended coverage),
business interruption and such other risks as Secured Party may require,
containing such terms, in such form, for such periods and written by such
companies as may be acceptable to Secured Party, such insurance to be payable to
Secured Party and to provide for at least twenty (20) days' prior written
cancellation notice to Secured Party. Debtor shall furnish Secured Party with
certificates or other evidence satisfactory to Secured Party of compliance with
the foregoing insurance provisions.
 
(h)           Neither the execution of this Agreement nor the granting of the
security interest in the Collateral as provided for herein is prohibited by or
violates the terms of any agreement, undertaking, order or decree to which
Debtor or the Collateral is subject to or bound by.
 
(i)           No consent of any third party, including but not limited to the
holders of the Permitted Liens, is required to enable Debtor to grant the
security interest in the Collateral under this Agreement, or in the event any
such consent is required, all such consents have been duly obtained by Debtor
prior to its execution hereof.
 
(j)           The individual executing this Agreement on behalf of Debtor is
duly authorized to do so without the need to obtain any additional authorization
or consent.
 
Section 2. Events Of Default.  Debtor shall be in default under this Agreement
upon the occurrence of any one of the following events (herein referred to as an
"Event of Default"):
 
(a)           Any representation or warranty made by Debtor to Secured Party
herein shall prove to be false or misleading in any material respect when made;
 
(b)           Default by Debtor in the due observance or performance of any
covenant or agreement herein contained;
 
(c)           Default in the payment when due of any indebtedness of Debtor to
Secured Party secured hereby;
 
(d)           The occurrence of any other default or Event of Default on the
part of Debtor under any of the documents evidencing or securing the
Obligations; or
 
(e)           Loss, theft, substantial damage or destruction of any of the
Collateral which is not fully and adequately covered by insurance.
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
 
 
Section 3. Remedies Upon Event Of Default.  If any Event of Default occurs,
Secured Party may declare all obligations secured hereby to be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived. Secured Party may exercise all the
rights and remedies of a secured party under the Uniform Commercial Code.
Secured Party may require Debtor to assemble the Collateral and make it
available to Secured Party at a place designated by Secured Party. The
requirements of reasonable notice shall be met if notice is mailed, postage
prepaid, to Debtor at its address set forth above at least ten (10) days before
the time of sale or disposition of the Collateral.  The Secured Party shall have
the right to demand from the Debtor a list of all accounts assigned hereunder
and to notify any and all account debtors to make payment thereof directly to
Secured Party.  Secured Party shall also have the right to (i) open all mail
addressed to Debtor; (ii) change the Post Office box or mailing address of
Debtor; and (iii) use Debtor's stationery and billing forms or facsimiles
thereof, for the purpose of collecting accounts and realizing upon the
Collateral.  Debtor understands and agrees the Secured Party may exercise its
rights hereunder without affording Debtor an opportunity for a preseizure
hearing before Secured Party, through judicial process or otherwise, takes
possession of the Collateral upon the occurrence of an Event of Default, and
Debtor expressly waives its constitutional right, if any, to such prior hearing.
Notwithstanding any provision of this Security Agreement to the contrary,
Secured Party acknowledges and agrees that its rights under this Security
Agreement are subordinate to those of the holders of the Permitted Liens, which
are senior perfected lien holders.
 
Section 4. Expenses.  Debtor will pay to Secured Party on demand any and all
expenses, including attorneys' fees, incurred or paid by Secured Party in
protecting or enforcing any of its rights hereunder, including its right to take
possession of the Collateral, store and dispose of the same or collect the
proceeds thereof.
 
Section 5. Waivers, Non-Exclusive Remedies.  No failure or delay on the part of
Secured Party in exercising any rights under this Security Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise by Secured
Party of any of such rights preclude any other or further exercise thereof or
the exercise of any other rights with respect to the Collateral, and no waiver
as to one Event of Default shall affect the rights of Secured Party as to any
other or subsequent Event of Default.
 
Section 6. Changes In Writing.  This Agreement and any provision hereof may not
be amended, waived or terminated except by a written instrument signed by
Secured Party and Debtor.
 
Section 7. Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the jurisdiction where the Collateral is located.
 
Section 8. Successors And Assigns.  All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, personal representatives, successors and assigns of the
parties hereto.
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
 
 
Section 9. Further Assurances.  Debtor will execute and deliver to Secured
Party, upon Secured Party's request and at Debtor's sole cost and expense, any
documents Secured Party deems necessary for the perfection of its security
interests or preservation of its rights hereunder.
 
Section 10. General Authority.  Secured Party may, at its election, discharge
taxes, liens or security interests or other encumbrances at any time levied or
placed upon the Collateral, pay for insurance on the Collateral and pay for the
maintenance and preservation of the Collateral. Debtor agrees to reimburse
Secured Party on demand for any payment made, or any expense incurred by Secured
Party pursuant to the foregoing authorization. Upon an Event of Default,  and if
requested by Secured Party, Debtor will deliver to Secured Party a detailed
aging of accounts receivable in form acceptable to Secured Party.
 
Section 11. Power Of Attorney.  Debtor hereby appoints Secured Party its true
and lawful attorney with full power of substitution to execute any and all
documents Secured Party deems necessary to perfect its security interests
hereunder, to demand, collect, receive, receipt for, sue for, compound and give
acquittance for, any and all amounts due and to become due on any accounts and
to endorse the name of the Debtor on all commercial paper given in payment or
part-payment thereof and in its discretion to file any claim or take any other
action which Secured Party may deem necessary or appropriate to protect and
preserve and realize upon the security interest of the Secured Party in any
accounts or the proceeds thereof, to obtain, adjust, settle and cancel any
insurance and endorse any drafts in payment of any loss, to take any actions
permitted by Section 10 hereof and to do all other acts or things contemplated
by this Agreement.
 
Section 12. Substitution of Security. At any time while this Agreement is in
effect, Debtor shall have the right to post an irrevocable letter of credit in
substitution for this Agreement in an amount equal to the then outstanding
balance of the Obligations and containing such terms as are reasonably
acceptable to Secured Party, and upon such posting Secured Party shall discharge
all security interests with respect to the Collateral.
 
IN WITNESS WHEREOF, this Agreement is executed by Debtor and Secured Party under
seal on the date set forth above.
 


DEBTOR: Signal Point Holdings Corp.
SECURED PARTY:  NFS Leasing, Inc.
           
By: /s/   Aaron Dobrinsky                                        
By:  /s/   Clifford L. Rucker                                            
Name:  Aaron Dobrinsky
Name:    Clifford L. Rucker
Title:     Chief Executive Officer
Title:       President



 
 
 
 

 
- 5 -

--------------------------------------------------------------------------------

 
